DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application is a 371 of PCT/EP2019/058478, which claims benefit of foreign application No. DKPA201870196, filed April 04, 2018. 

Election/Restrictions
2.	Applicant’s election without traverse of various species in the reply filed on April 21, 2022 is acknowledged.  Applicant has elected the species A) listeria, from the group of species of viable bacteria, drawn to claim 50, and the species N) listeria, from the group of species of viable bacteria wherein detection of one or more specific Type II restriction endonuclease activities is indicative of the viable bacteria, drawn to claims 60-62.  Claim 1 is generic to the elected species, which read on claims 1 and 45-63, which will be examined on the merits.  Claims 2-44 were previously canceled.  No claims have been withdrawn from consideration. 

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	Claims 1 and 45-63 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 recites the limitations “a) adding to a provided sample to be analyzed at least one first oligonucleotide, to obtain a first reaction composition, the at least one first oligonucleotide comprising a hairpin structure, wherein the stem of said hairpin structure comprises a first cleavage site for a first Type II restriction endonuclease; b) adding a ligase to the first reaction composition obtained in a), to circularize at least the first oligonucleotide if a Type II restriction endonuclease present in the sample has cleaved the cleavage site in the first oligonucleotide, wherein the produced circularized molecules comprise part of stem-loop structures of the first oligonucleotide after Type II restriction endonuclease cleavage”.  The broadest reasonable interpretation of the claim is that only one first oligonucleotide is added to the provided sample.  In this case, it is not clear how a single first oligonucleotide is circularized after cleavage by a first Type II restriction endonuclease.  As presented in the specification and Figures 1 and 9-11 of the drawings, the cleaved oligonucleotides are either ligated to other oligonucleotides to form a tandem ligated structure comprising two oligonucleotides (Figures 1, 9 and 11), or a support oligonucleotide is used to ligate a single oligonucleotide (Figure 10).  While two identical oligonucleotides are ligated together as depicted in Figure 9, the claims as currently written recite “b) adding a ligase to the first reaction composition obtained in a), to circularize at least the first oligonucleotide…”, suggesting the first oligonucleotide is ligated to itself (intramolecularly). 
In addition, claim 54 recites the limitation “wherein said oligonucleotides have a length in the range 30-120 nucleotides, such as 40-105 nucleotides”.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Subject Matter Free of the Prior Art
5.	Claims 1 and 45-63 are free of the prior art.  No prior art was found that teaches or suggests a method for screening for Type II restriction endonuclease activity in a sample as currently claimed.  The closest prior art of Koch et al. (U.S. Patent Pub. No. 2014/0155284) teaches methods for identification of microorganisms or infection disorders by detecting type I topoisomerase activity associated with one or more microorganisms by providing a substrate tailored to react with the enzyme if it is present in a sample, and detecting the processed substrate indicating the presence of the microorganism (see Abstract and paragraphs 9 and 10).  Koch further teaches the design of substrates for type I topoisomerase activity wherein the enzyme first cleaves the substrate, followed by intramolecular ligation of the free 3’-terminus of the cleaved substrate to the 5’-terminus of the substrate to form a circular nucleic acid product, which may then be detected by performing a rolling circle amplification reaction using a primer tethered to a substrate (paragraphs 31, 113, 114 and 225 and Figures 1 and 4).  However, Koch does not teach a method for screening for Type II restriction endonuclease activity in a sample as currently claimed.  The substrates used in the assays are fundamentally different, requiring different structures and modes of operation to detect activity of the different enzymes.  For example, to detect activity of a Type II restriction endonuclease, the substrate requires addition of a separate ligase enzyme to ligate cleaved substrates to other cleaved substrates, or adding a support oligonucleotide to provide a template for ligation of a cleaved substrate to form circularized products (see Figures 1 and 9-11 of the drawings in the specification).  In contrast, the methods of Koch only require the activity of the type I topoisomerase to cleave and ligate a single substrate molecule. 
	Another reference of particular interest to the currently claimed invention is Bowater et al. (U.S. Patent Pub. No. 2007/0009944, cited on IDS of 12/09/2020).  Bowater teaches methods for determining the activity of a nucleic acid ligase or a nucleic acid nuclease, including restriction endonucleases, wherein a nucleic acid molecule substrate comprising a hairpin with a single-stranded loop and a double-stranded stem containing a target site is provided, wherein one end of the substrate is tethered to a surface, and a detectable label is present at or near the opposite end or between the target site and the second end (see Abstract, paragraphs 12, 27 and 28 and Figures 1, 13, 16, 17 and 19).  Various means for detecting the label are possible (paragraph 23).  For example, Bowater teaches that detection of ligase or nuclease activity may be performed using a ferrocene label at the free end of the substrate, which is tethered to a gold electrode, wherein the label provides a redox reporter for rapid characterization of DNA status by cyclic voltammetry (paragraph 68).  Another means for detection is the use of a fluorophore on the remote terminus, wherein a fluorescence signal is observed to indicate activity of a restriction endonuclease (paragraphs 99-101 and Figure 13).  However, Bowater does not teach a method for screening for Type II restriction endonuclease activity in a sample as currently claimed, as the substrates taught by Bowater are of different design and the mode of operation of the assay is fundamentally different.  The methods of Bowater are based on detecting a label attached to the substrate, whereas the methods of the currently claimed invention are based on amplifying a circularized substrate.  Furthermore, the methods of Bowater are not compatible with the methods of Koch discussed above, as the substrates used for detecting enzymatic activity are distinct and the methods require different means of detection. 

Conclusion

6.	Claims 1 and 45-63 are rejected under 35 U.S.C. 112(b) as being indefinite, as discussed above.  However, claims 1 and 45-63 are free of the prior art, as also discussed above. 

Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637